Citation Nr: 0624054	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
calf injury.

2.  Entitlement to a compensable rating for a laceration scar 
of the left calf.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a
June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
that decision, the RO denied service connection for residuals 
of a left calf injury.  The RO granted service connection for 
a laceration scar, evaluated as noncompensable.  The veteran 
argued that his disability was more severe than rated.

The veteran testified at a December 2005 hearing before the 
undersigned Veterans Law Judge, and the certified transcript 
is of record.  Subsequent to the last RO consideration of the 
issues on appeal, the veteran submitted evidence relevant to 
his claims.  The veteran waived initial AOJ consideration of 
the evidence at his December 2005 hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Restless leg syndrome and circulatory abnormalities did 
not begin during or as a consequence of service, to include 
as a result of the veteran's in-service calf injury.  

3.  A superficial laceration scar is not painful or unstable 
and does not result in limitation of function.  


CONCLUSIONS OF LAW

1.  Residuals of a left calf injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Criteria for a compensable rating for a laceration scar 
of the left calf have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7801-
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for his claims, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

The letter did not notify the veteran of the information and 
evidence needed to demonstrate the degree of disability or 
the effective date of an award; however, the Board finds that 
the deficiency is not prejudicial in this case.  Service 
connection for residuals of a left calf injury is denied in 
this decision, and VA will not assign a rating or effective 
date of compensation for any left calf disability.  Although 
the veteran did not receive notice of the evidence needed to 
establish the degree of disability or effective date of 
compensation for a left calf scar, the purpose of VCAA notice 
was fulfilled when service connection was granted and an 
initial disability rating and effective date were assigned 
for that disability.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  Moreover, the veteran was provided notice of the 
criteria of a higher rating for scars in a March 2005 
Statement of the Case, and he had an opportunity to 
supplement the evidentiary record.  Therefore, the Board 
finds that the veteran was effectively notified of the 
information and evidence necessary to substantiate and 
complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in October 2003, prior to the June 2004 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board finds that VA also complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  In March 
2004, the National Personnel Records Center (NPRC) indicated 
that portions of the veteran's service medical records were 
damaged or destroyed in a 1973 fire at a NPRC facility.  
Available records were mailed to the RO, and they include 
reports of the veteran's 1958 injury.  Therefore, the absence 
of damaged service medical records is not prejudicial to the 
veteran because records associated with his claims file 
describe the 1958 calf injury.  

The veteran described treatment at three medical facilities 
for which no associated medical reports are of record.  
First, the veteran described treatment for a head injury in 
1953 at Gerber Hospital.  That alleged treatment preceded and 
is not relevant to an evaluation of residuals of the 
veteran's 1958 left leg injury; therefore, the absence of 
those records is not prejudicial in this case.  Second, the 
veteran described treatment at Mercy Hospital beginning in 
1953.  In a statement received in August 2004, Mercy Hospital 
indicated that there were no records of file for the veteran 
beginning during the identified period.  Despite that 
omission, evidence of record includes reports related to a 
bypass surgery performed at Mercy Hospital in 1995.  Third, 
the veteran described treatment at St. Luke's Hospital for 
impaired circulation and blood clots.  In a letter dated in 
January 2004, VA notified the veteran that the address listed 
for the facility was incorrect.  The veteran responded in 
January 2004 by submitting a new records release, but he did 
not identify the correct address.  Thus, all known and 
available records relevant to the issues on appeal were 
obtained and are associated with the veteran's claims file.  

The Board also finds that VA also complied with the VCAA's 
duty to assist by providing the veteran physical examinations 
and affording him an opportunity to testify before an RO 
hearing officer and/or the Board.  Therefore, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  

The veteran lacerated his left calf in October 1958.  He was 
hospitalized for eleven days for a suture of the wound and 
treatment of an associated infection.  Approximately one 
month after the original injury, physicians noted breakdown 
and infection of the closure, and the veteran was 
hospitalized for approximately thirteen days.  During 
examinations related to both periods of hospitalization, 
there was no evidence of lymphangitis, destruction of muscle, 
or artery or nerve involvement.  

During an April 1959 separation examination, the examiner 
noted a scar on the veteran's left calf, but the veteran did 
not describe other symptoms related to the in-service 
laceration.


Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran argues that the primary residual of his in-
service injury is restless leg syndrome, but he also avers 
that circulatory abnormalities are related to the 1958 
laceration.  

During a May 2004 VA examination, the veteran alleged that he 
began experiencing twitching and discomfort of his left lower 
extremity in the 1960s.  He averred that he did not 
experience similar tremors of his right lower extremity until 
after physicians performed a bypass surgery on that extremity 
in 1995.  He asserts that he currently experiences constant 
twitching and discomfort in both legs, which occasionally 
disrupts his sleep.  Medical evidence of record includes a 
January 2002 diagnosis of restless leg syndrome and 
references to a prescribed medication for that condition.  

During a May 2004 VA examination, the examiner found no 
evidence of nerve injuries residual from the 1958 laceration.  
The examiner opined that restless leg syndrome was not a 
consequence of military service.  During an examination in 
September 2005, the veteran attributed twitching of his lower 
extremities to his in-service injury.  Despite that 
allegation, James T. Westen-O'Toole, M.D., stated that the 
etiology of left leg twitching was unclear.

Although medical evidence clearly indicates that the veteran 
was injured during service and currently has restless leg 
syndrome, evidence does not demonstrate that the 1958 injury 
resulted in the veteran's condition.  The veteran's in-
service laceration did not cause muscle, nerve, or arterial 
damage consistent with subsequent symptoms of twitching and 
discomfort.  Furthermore, a VA examiner stated that there was 
no relationship between the 1958 wound and restless leg 
syndrome, and there is no objective medical evidence of 
record that contradicts that opinion.  Additionally, there is 
no evidence indicating that the veteran sustained another 
injury or disease in service that resulted in restless leg 
syndrome.  

The veteran avers that a neurologist advised him that leg 
tremors were possibly related to a 1995 bypass surgery.  Yet 
that potential relationship would not establish entitlement 
to service connection.  There is no evidence that symptoms of 
peripheral vascular disease treated during the 1995 procedure 
began during or as a result of service.  Consequently, any 
impairment residual to that surgery is not related to 
service.  

Although there is no evidence that restless leg syndrome is 
related to service, the veteran suggests that other symptoms 
of his lower extremities were caused by the 1958 left leg 
injury.  The veteran has a long history of peripheral 
vascular disease of the right lower extremity, and medical 
records reference femoral bruits, decreased circulation, and 
peripheral edema of both lower extremities.  During a May 
2004 VA examination, the examiner diagnosed moderate 
peripheral neuropathy of both lower extremities.  The veteran 
has a documented history of an embolectomy of each leg, an 
angioplasty of the left lower extremity, and a bypass and 
wall stent placement of the right lower extremity.  The 
veteran describes a history of four blood clots and six or 
seven angioplasties of his right leg.  

The veteran also complains of swelling, weakness, 
instability, numbness, and pain throughout his right lower 
extremity below the knee.  In April 1996, Gerard Brennan, 
M.D., opined that right leg discomfort was possibly related 
to degenerative changes of the right foot and ankle as well 
as a division of the calf muscles during the 1995 bypass 
surgery.  There is also medical evidence of left foot 
exostosis.  

During a May 2004 VA examination, the examiner opined that 
there was no evidence that the veteran's medical problems 
were related to his prior laceration. 

Although the veteran was injured during service and currently 
experiences significant problems related to his lower 
extremities, medical evidence does not demonstrate that the 
1958 injury resulted in those abnormalities.  The in-service 
laceration did not cause muscle, nerve, or arterial damage, 
and the veteran did not complain of residuals of the injury 
during his April 1959 separation examination.  A VA examiner 
opined that the veteran's medical problems were unrelated to 
his in-service injury, and there is no medical evidence of 
record that contradicts that opinion.  Additionally, there is 
no medical evidence of record indicating that the veteran 
sustained another injury or disease during service that 
resulted in his current impairments; no medical evidence 
suggests any relationship between circulatory or orthopedic 
abnormalities and the veteran's service.

The veteran avers that he described his in-service injury to 
a neurologist at a social event, and the physician suggested 
that the veteran should receive compensation for the injury; 
however, that advice is not of record for review.  
Consequently, the Board cannot review the bases of the 
physician's opinion to ascertain whether the physician found 
that the veteran's conditions were incurred as a result of 
the 1958 injury.  In contrast, a VA examiner provided an 
opinion of the etiology of the veteran's symptoms after a 
thorough review of the veteran's in-service injury, his 
medical history, and his current symptoms.  Because the VA 
examiner's opinion is substantiated by objective evidence of 
record, the Board finds that his opinion is more probative 
than the veteran's allegation.

The veteran was granted Social Security benefits effective 
May 1995, and he argues that receipt of those benefits 
entitles him to receive compensation from VA.  Yet 
entitlement to compensation for service-connected 
disabilities and entitlement to Social Security benefits are 
based on substantially different criteria; while the Social 
Security Administration awards compensation to a veteran who 
demonstrates unemployability, VA will only award service 
connection if a veteran has a disability associated with an 
in-service injury or disease.  In other words, a decision to 
award Social Security benefits has no impact on a decision of 
whether to award service connection under VA regulations.  

The veteran also alleges that, because he has not worked 
since 1995 because of his disabilities, he is entitled to 
receive VA compensation; however, the veteran's 
unemployability alone does not establish entitlement to VA 
benefits.  Although the veteran's unemployability may be 
relevant in an evaluation of the severity of his disability, 
it does not indicate that the disability causing unemployment 
began during or as a result of service.  

Viewing the record as a whole, there is no evidence that the 
veteran sustained any permanent disability of the lower 
extremities as a result of service or the 1958 calf injury.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (stating 
that when a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, VA will resolve 
such doubt in favor of the claimant).  Therefore, service 
connection for residuals of a left calf injury must be 
denied.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the criteria governing evaluation 
of specific disabilities.  See 38 C.F.R. Part 4.  Scars of 
the extremities are evaluated under the criteria of 
Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7801 provides for evaluation of deep scars, 
and Diagnostic Codes 7802 to 7805 provide for evaluation of 
superficial scars.  For rating purposes, deep scars are those 
associated with underlying tissue damage.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 2.  Superficial scars are 
those not associated with underlying tissue damage.  See 38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

During a May 2004 VA examination, the examiner stated that 
the veteran's left calf scar appeared to be superficial.  
There was no evidence of pain, adherence, elevation or 
depression, muscle loss, or loss of function at the joint 
associated with the scar.  The veteran argues that the VA 
examiner mischaracterized his left calf scar as superficial 
because the scar is large and deep; however, the appearance 
or size of the scar is not considered in an evaluation of 
whether the scar is deep or superficial for VA compensation 
purposes.  In fact, the only governing criterion for 
classification of a deep scar is underlying tissue damage.  
Therefore, although the veteran's scar is large and 
unattractive, there is no evidence of underlying tissue 
damage sufficient to classify the scar as deep for VA 
evaluative purposes.  

Diagnostic Code 7802 provides for evaluation of scars that 
are superficial and do not cause limitation of motion.  Under 
that diagnostic code, a 10 percent rating is assigned for 
scars of 144 square inches or greater.  Diagnostic Code 7803 
assigns a 10 percent rating for superficial unstable scars.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  See 38 
C.F.R. § 4.118, Diagnostic Code 7803, Note 2.  Diagnostic 
Code 7804 assigns a 10 percent rating for a superficial scar 
that is painful on examination.  Diagnostic Code 7805 directs 
that other scars be rated based on limitation of function of 
the affected part.  

The veteran's scar does not meet criteria for compensable 
ratings under Diagnostic Codes 7802 to 7805.  During a May 
2004 VA examination, the examiner noted a dark scar 31/2 inches 
long and ? inches wide.  There was no evidence of abnormal 
skin texture, pain, or limitation of function of the affected 
part.  During the veteran's December 2005 hearing, the 
veteran again denied that the scar was painful.  
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
calf injury.

2.  Entitlement to a compensable rating for a laceration scar 
of the left calf.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a
June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
that decision, the RO denied service connection for residuals 
of a left calf injury.  The RO granted service connection for 
a laceration scar, evaluated as noncompensable.  The veteran 
argued that his disability was more severe than rated.

The veteran testified at a December 2005 hearing before the 
undersigned Veterans Law Judge, and the certified transcript 
is of record.  Subsequent to the last RO consideration of the 
issues on appeal, the veteran submitted evidence relevant to 
his claims.  The veteran waived initial AOJ consideration of 
the evidence at his December 2005 hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Restless leg syndrome and circulatory abnormalities did 
not begin during or as a consequence of service, to include 
as a result of the veteran's in-service calf injury.  

3.  A superficial laceration scar is not painful or unstable 
and does not result in limitation of function.  


CONCLUSIONS OF LAW

1.  Residuals of a left calf injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Criteria for a compensable rating for a laceration scar 
of the left calf have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7801-
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for his claims, including 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information related to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

The letter did not notify the veteran of the information and 
evidence needed to demonstrate the degree of disability or 
the effective date of an award; however, the Board finds that 
the deficiency is not prejudicial in this case.  Service 
connection for residuals of a left calf injury is denied in 
this decision, and VA will not assign a rating or effective 
date of compensation for any left calf disability.  Although 
the veteran did not receive notice of the evidence needed to 
establish the degree of disability or effective date of 
compensation for a left calf scar, the purpose of VCAA notice 
was fulfilled when service connection was granted and an 
initial disability rating and effective date were assigned 
for that disability.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  Moreover, the veteran was provided notice of the 
criteria of a higher rating for scars in a March 2005 
Statement of the Case, and he had an opportunity to 
supplement the evidentiary record.  Therefore, the Board 
finds that the veteran was effectively notified of the 
information and evidence necessary to substantiate and 
complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in October 2003, prior to the June 2004 
AOJ decision on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board finds that VA also complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  In March 
2004, the National Personnel Records Center (NPRC) indicated 
that portions of the veteran's service medical records were 
damaged or destroyed in a 1973 fire at a NPRC facility.  
Available records were mailed to the RO, and they include 
reports of the veteran's 1958 injury.  Therefore, the absence 
of damaged service medical records is not prejudicial to the 
veteran because records associated with his claims file 
describe the 1958 calf injury.  

The veteran described treatment at three medical facilities 
for which no associated medical reports are of record.  
First, the veteran described treatment for a head injury in 
1953 at Gerber Hospital.  That alleged treatment preceded and 
is not relevant to an evaluation of residuals of the 
veteran's 1958 left leg injury; therefore, the absence of 
those records is not prejudicial in this case.  Second, the 
veteran described treatment at Mercy Hospital beginning in 
1953.  In a statement received in August 2004, Mercy Hospital 
indicated that there were no records of file for the veteran 
beginning during the identified period.  Despite that 
omission, evidence of record includes reports related to a 
bypass surgery performed at Mercy Hospital in 1995.  Third, 
the veteran described treatment at St. Luke's Hospital for 
impaired circulation and blood clots.  In a letter dated in 
January 2004, VA notified the veteran that the address listed 
for the facility was incorrect.  The veteran responded in 
January 2004 by submitting a new records release, but he did 
not identify the correct address.  Thus, all known and 
available records relevant to the issues on appeal were 
obtained and are associated with the veteran's claims file.  

The Board also finds that VA also complied with the VCAA's 
duty to assist by providing the veteran physical examinations 
and affording him an opportunity to testify before an RO 
hearing officer and/or the Board.  Therefore, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  

The veteran lacerated his left calf in October 1958.  He was 
hospitalized for eleven days for a suture of the wound and 
treatment of an associated infection.  Approximately one 
month after the original injury, physicians noted breakdown 
and infection of the closure, and the veteran was 
hospitalized for approximately thirteen days.  During 
examinations related to both periods of hospitalization, 
there was no evidence of lymphangitis, destruction of muscle, 
or artery or nerve involvement.  

During an April 1959 separation examination, the examiner 
noted a scar on the veteran's left calf, but the veteran did 
not describe other symptoms related to the in-service 
laceration.


Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran argues that the primary residual of his in-
service injury is restless leg syndrome, but he also avers 
that circulatory abnormalities are related to the 1958 
laceration.  

During a May 2004 VA examination, the veteran alleged that he 
began experiencing twitching and discomfort of his left lower 
extremity in the 1960s.  He averred that he did not 
experience similar tremors of his right lower extremity until 
after physicians performed a bypass surgery on that extremity 
in 1995.  He asserts that he currently experiences constant 
twitching and discomfort in both legs, which occasionally 
disrupts his sleep.  Medical evidence of record includes a 
January 2002 diagnosis of restless leg syndrome and 
references to a prescribed medication for that condition.  

During a May 2004 VA examination, the examiner found no 
evidence of nerve injuries residual from the 1958 laceration.  
The examiner opined that restless leg syndrome was not a 
consequence of military service.  During an examination in 
September 2005, the veteran attributed twitching of his lower 
extremities to his in-service injury.  Despite that 
allegation, James T. Westen-O'Toole, M.D., stated that the 
etiology of left leg twitching was unclear.

Although medical evidence clearly indicates that the veteran 
was injured during service and currently has restless leg 
syndrome, evidence does not demonstrate that the 1958 injury 
resulted in the veteran's condition.  The veteran's in-
service laceration did not cause muscle, nerve, or arterial 
damage consistent with subsequent symptoms of twitching and 
discomfort.  Furthermore, a VA examiner stated that there was 
no relationship between the 1958 wound and restless leg 
syndrome, and there is no objective medical evidence of 
record that contradicts that opinion.  Additionally, there is 
no evidence indicating that the veteran sustained another 
injury or disease in service that resulted in restless leg 
syndrome.  

The veteran avers that a neurologist advised him that leg 
tremors were possibly related to a 1995 bypass surgery.  Yet 
that potential relationship would not establish entitlement 
to service connection.  There is no evidence that symptoms of 
peripheral vascular disease treated during the 1995 procedure 
began during or as a result of service.  Consequently, any 
impairment residual to that surgery is not related to 
service.  

Although there is no evidence that restless leg syndrome is 
related to service, the veteran suggests that other symptoms 
of his lower extremities were caused by the 1958 left leg 
injury.  The veteran has a long history of peripheral 
vascular disease of the right lower extremity, and medical 
records reference femoral bruits, decreased circulation, and 
peripheral edema of both lower extremities.  During a May 
2004 VA examination, the examiner diagnosed moderate 
peripheral neuropathy of both lower extremities.  The veteran 
has a documented history of an embolectomy of each leg, an 
angioplasty of the left lower extremity, and a bypass and 
wall stent placement of the right lower extremity.  The 
veteran describes a history of four blood clots and six or 
seven angioplasties of his right leg.  

The veteran also complains of swelling, weakness, 
instability, numbness, and pain throughout his right lower 
extremity below the knee.  In April 1996, Gerard Brennan, 
M.D., opined that right leg discomfort was possibly related 
to degenerative changes of the right foot and ankle as well 
as a division of the calf muscles during the 1995 bypass 
surgery.  There is also medical evidence of left foot 
exostosis.  

During a May 2004 VA examination, the examiner opined that 
there was no evidence that the veteran's medical problems 
were related to his prior laceration. 

Although the veteran was injured during service and currently 
experiences significant problems related to his lower 
extremities, medical evidence does not demonstrate that the 
1958 injury resulted in those abnormalities.  The in-service 
laceration did not cause muscle, nerve, or arterial damage, 
and the veteran did not complain of residuals of the injury 
during his April 1959 separation examination.  A VA examiner 
opined that the veteran's medical problems were unrelated to 
his in-service injury, and there is no medical evidence of 
record that contradicts that opinion.  Additionally, there is 
no medical evidence of record indicating that the veteran 
sustained another injury or disease during service that 
resulted in his current impairments; no medical evidence 
suggests any relationship between circulatory or orthopedic 
abnormalities and the veteran's service.

The veteran avers that he described his in-service injury to 
a neurologist at a social event, and the physician suggested 
that the veteran should receive compensation for the injury; 
however, that advice is not of record for review.  
Consequently, the Board cannot review the bases of the 
physician's opinion to ascertain whether the physician found 
that the veteran's conditions were incurred as a result of 
the 1958 injury.  In contrast, a VA examiner provided an 
opinion of the etiology of the veteran's symptoms after a 
thorough review of the veteran's in-service injury, his 
medical history, and his current symptoms.  Because the VA 
examiner's opinion is substantiated by objective evidence of 
record, the Board finds that his opinion is more probative 
than the veteran's allegation.

The veteran was granted Social Security benefits effective 
May 1995, and he argues that receipt of those benefits 
entitles him to receive compensation from VA.  Yet 
entitlement to compensation for service-connected 
disabilities and entitlement to Social Security benefits are 
based on substantially different criteria; while the Social 
Security Administration awards compensation to a veteran who 
demonstrates unemployability, VA will only award service 
connection if a veteran has a disability associated with an 
in-service injury or disease.  In other words, a decision to 
award Social Security benefits has no impact on a decision of 
whether to award service connection under VA regulations.  

The veteran also alleges that, because he has not worked 
since 1995 because of his disabilities, he is entitled to 
receive VA compensation; however, the veteran's 
unemployability alone does not establish entitlement to VA 
benefits.  Although the veteran's unemployability may be 
relevant in an evaluation of the severity of his disability, 
it does not indicate that the disability causing unemployment 
began during or as a result of service.  

Viewing the record as a whole, there is no evidence that the 
veteran sustained any permanent disability of the lower 
extremities as a result of service or the 1958 calf injury.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (stating 
that when a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, VA will resolve 
such doubt in favor of the claimant).  Therefore, service 
connection for residuals of a left calf injury must be 
denied.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the criteria governing evaluation 
of specific disabilities.  See 38 C.F.R. Part 4.  Scars of 
the extremities are evaluated under the criteria of 
Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.  

Diagnostic Code 7801 provides for evaluation of deep scars, 
and Diagnostic Codes 7802 to 7805 provide for evaluation of 
superficial scars.  For rating purposes, deep scars are those 
associated with underlying tissue damage.  See 38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 2.  Superficial scars are 
those not associated with underlying tissue damage.  See 38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

During a May 2004 VA examination, the examiner stated that 
the veteran's left calf scar appeared to be superficial.  
There was no evidence of pain, adherence, elevation or 
depression, muscle loss, or loss of function at the joint 
associated with the scar.  The veteran argues that the VA 
examiner mischaracterized his left calf scar as superficial 
because the scar is large and deep; however, the appearance 
or size of the scar is not considered in an evaluation of 
whether the scar is deep or superficial for VA compensation 
purposes.  In fact, the only governing criterion for 
classification of a deep scar is underlying tissue damage.  
Therefore, although the veteran's scar is large and 
unattractive, there is no evidence of underlying tissue 
damage sufficient to classify the scar as deep for VA 
evaluative purposes.  

Diagnostic Code 7802 provides for evaluation of scars that 
are superficial and do not cause limitation of motion.  Under 
that diagnostic code, a 10 percent rating is assigned for 
scars of 144 square inches or greater.  Diagnostic Code 7803 
assigns a 10 percent rating for superficial unstable scars.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  See 38 
C.F.R. § 4.118, Diagnostic Code 7803, Note 2.  Diagnostic 
Code 7804 assigns a 10 percent rating for a superficial scar 
that is painful on examination.  Diagnostic Code 7805 directs 
that other scars be rated based on limitation of function of 
the affected part.  

The veteran's scar does not meet criteria for compensable 
ratings under Diagnostic Codes 7802 to 7805.  During a May 
2004 VA examination, the examiner noted a dark scar 31/2 inches 
long and ? inches wide.  There was no evidence of abnormal 
skin texture, pain, or limitation of function of the affected 
part.  During the veteran's December 2005 hearing, the 
veteran again denied that the scar was painful.  
Consequently, there is no evidence of symptoms associated 
with the scar that justify compensable ratings under 
Diagnostic Codes 7802 to 7805. 

The veteran asserts that his scar is disfiguring and 
unattractive, and he declares that he will not wear short 
pants outside of his home because of his embarrassment.  
Although the Board appreciates the veteran's concern, VA 
cannot consider criteria wholly outside the rating criteria 
when evaluating service-connected disabilities.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  In other words, 
without evidence of tissue damage, pain, instability, or 
limitation of function, VA cannot assign a compensable rating 
for residuals of the veteran's left calf scar.  


ORDER

Service connection for residuals of a left calf injury is 
denied.

A compensable rating for a laceration scar of the left calf 
is denied. 




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


